UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 17-6044


KEVIN BROWN,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director, Virginia Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Liam O’Grady, District Judge.
(1:16-cv-00340-LO-JFA)


Submitted:   March 14, 2017                 Decided:   March 17, 2017


Before FLOYD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Kevin Brown, Appellant Pro Se.     Donald Eldridge Jeffrey, III,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kevin Brown seeks to appeal the district court’s order denying

relief on his 28 U.S.C. § 2254 (2012) petition.             The order is not

appealable unless a circuit justice or judge issues a certificate

of   appealability.       See   28    U.S.C.   § 2253(c)(1)(A)     (2012).     A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§ 2253(c)(2) (2012).      When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.                  Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).        When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Brown has not made the requisite showing.           Accordingly, we deny a

certificate of appealability and dismiss the appeal.               We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials   before   this    court    and

argument would not aid the decisional process.

                                                                     DISMISSED

                                        2